Exhibit 10.1

THE 2003 GLOBAL CROSSING LIMITED

STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the 13th day of
March, 2007, from Global Crossing Limited, a Bermuda company (the “Company”), to
EMPLOYEE NAME (the “Participant”), pursuant to the 2003 Global Crossing Limited
Stock Incentive Plan, as amended from time to time (the “Plan”).

1. Incorporation of the Plan by Reference. The terms of the Plan are hereby
incorporated by reference. Capitalized terms that are not defined herein shall
have the same meanings assigned in the Plan. In the event of any conflict
between this Agreement and the Plan (as either may be interpreted by the
Committee), the Plan shall control.

2. Definitions

(a) “Award” shall mean the Restricted Stock Units granted to the Participant
under this Agreement.

(b) “Grant Date” shall mean the date on which the Restricted Stock Units
provided for in this Agreement were granted, March 13, 2007.

(c) “Pro Rata Portion” as of any given date shall mean a number of Restricted
Stock Units equal to the total Award amount multiplied by a fraction, the
numerator of which is the number of full months to have elapsed since the Grant
Date, and the denominator of which is 36. For purposes of this calculation,
(1) the 14th day of each month shall be the relevant day for determining the
number of elapsed full months and (2) any number of Restricted Stock Units that
includes a fractional unit shall be rounded up the next whole number.

(d) “Restricted Stock Units” shall mean the right to receive a specified number
of Shares, which right is subject to forfeiture as set forth in this Agreement.

(e) “Disability” shall mean any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months that either (i) renders the
Participant unable to engage in any substantial gainful activity, or
(ii) results in the Participant receiving long-term disability benefits under
the Company’s long-term disability plan for a period of not less than three
months.

3. Grant of Restricted Stock Units. The Company grants to the Participant TIME
SHARES Restricted Stock Units representing the right to receive shares of common
stock.

4. Vesting and Rights as a Shareholder. It is understood and agreed that the
grant of the Award evidenced hereby is subject to the following conditions:

(a) Vesting of Restricted Stock Units. The Restricted Stock Units shall, subject
to the Participant’s continued employment from the Grant Date, vest and become
eligible for settlement pursuant to Section 6 as follows:

 

  (i) 100% of the Award shall vest on the third anniversary of the Grant Date;



--------------------------------------------------------------------------------

  (ii) upon the occurrence of a Change in Control, any portion of the Award
still subject to restrictions shall vest; and

 

  (iii) upon the date the Participant dies or becomes disabled, a portion of the
Award equal to the excess of the Pro Rata Portion over the number of shares
theretofore vested shall vest.

(b) Restrictions on Transfer. The Restricted Stock Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except (i) by will or the laws of descent and distribution, or
(ii) otherwise as specifically permitted herein, and remain subject to
forfeiture as described in this Agreement.

(c) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion and in accordance with
the terms of the Plan, may accelerate the vesting with respect to all or any
portion of the Restricted Stock Units covered by the Award, at such times
(including, without limitation, upon or in connection with the Participant’s
termination of employment) and upon such terms and conditions as the Committee
shall determine.

(d) No Rights as a Shareholder. The Participant shall have no rights as a
shareholder (including rights in respect of dividends declared or paid on the
Shares), if at all, until Shares in respect of the Restricted Stock Units have
been issued by the Company to the Participant.

5. Termination of Employment. If the Participant’s employment terminates for any
reason, then, except to the extent provided for in subsection 4(a)(iii) with
respect to death or long-term disability, all unvested Restricted Stock Units
shall be forfeited and canceled without further action by the Company or the
Participant as of the date of such termination of employment.

6. Settlement of Restricted Stock Units. Subject to the provisions of
Section 9(b) of the Plan, the Company shall deliver to the Participant (or, if
applicable, the Participant’s designated beneficiary or legal representative)
that number of Shares equal to the number of Units covered by the Award that
have become vested as soon as practicable (and in any event within 60 days)
after the vesting date.

7. Adjustment in Capitalization. In the event of the occurrence of one of the
events specified in Section 9(a) of the Plan, the Restricted Stock Units shall
be subject to adjustment as determined by the Committee pursuant to such
Section 9(a).

8. Notice. Any notice given hereunder to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice given
hereunder to the Participant shall be addressed to the participant at the
Participant’s address as shown on the records of the Company.

9. Withholding. Upon settlement, at the Committee’s discretion or its designee,
the Participant shall be required to either pay to the Company the amount of any
taxes required by law to be withheld as may be necessary in the opinion of the
Company to satisfy tax withholding required under the laws of any country,
state, province, city or other jurisdiction required to be withheld with

 

2



--------------------------------------------------------------------------------

respect to such Shares or, in lieu thereof, the Company shall have the right
(a) to retain (or the Participant may be offered the opportunity to elect to
tender) the number of Shares whose Fair Market Value equals such amount required
to be withheld or (b) to cause any plan administrator, intermediary or other
third party to sell such number of Shares on behalf of the Participant
substantially concurrently with the delivery of the vested Shares to the
Participant.

10. No Right to Continued Employment. Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of the Participant for any
period.

11. Governing Law. The Award and the legal relations between the parties shall
be governed by and construed in accordance with the laws of the State of New
York (without reference to the principles of conflicts of law).

12. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the Company or the
Participant or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

13. Amendment. This Agreement may not be altered, modified, or amended except by
a written instrument signed by the Company and the Participant.

14. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

15. Code Section 409A. To the extent that payments under this Agreement are
subject to Section 409A of the Internal Revenue Code, this Agreement shall be
governed by and subject to the requirements of Section 409A and shall be
interpreted and administered in accordance with that intent. If any provision of
this Agreement would otherwise conflict with or frustrate this intent, that
provision will be interpreted and deemed amended so as to avoid the conflict.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Company on the date hereof.

GLOBAL CROSSING LIMITED

Name

Title

 

3